By the Court.
This was an action in mandamus in the court of common pleas, which it has been attempted to bring into this court by appeal.
A motion to dismiss the appeal for want of jurisdiction has been filed by the appellee.
In Wagner v. Armstrong et al., 93 Ohio St., 443, it was held that the jurisdiction of courts of appeals in the trial of cases on appeal is expressly limited by the constitution to chancery cases. Section 12224, General Code, which provided for the appeal of cases in which the right to demand a .jury did not exist, was by the above-named case held unconstitutional.
As an action in mandamus is a statutory proceeding and not á chancery case, this court has no jurisdiction to hear such a case on appeal.'
*300The motion to dismiss the appeal must therefore be granted. '

Motion to dismiss appeal granted.

Jones, P. J., Gorman and Hamilton, JJ., concur.